Per curiam.
This disciplinary matter is before the Court on the Report and Recommendation of the Review Panel of the State Disciplinary Board, recommending that respondent H. Owen Maddux receive a 30-day suspension as reciprocal discipline pursuant to Rule 9.4 (b) (3) of the Georgia Rules of Professional Conduct. The Report also recommends that the suspension be effective as of the date of this opinion and not run concurrently with the period of suspension in Tennessee, which has already expired.
The record shows that Maddux was disciplined in Tennessee for converting over $92,000 in funds from his law partnership over a three-year period from December 1994 through November 1997. Maddux’s actions arose out of a partnership dispute and the funds converted were partnership funds, not client funds. Maddux’s partners obtained a civil judgment against him and no criminal charges were brought. After a hearing panel of the Tennessee Board of Professional Responsibility found Maddux to have violated Disciplinary Rules 1-102 (A) (1), (3), (4), (5), and (6),1 Tennessee imposed a 30-day suspension and a one-year probationary period. This Court *608rejected the Review Panel’s initial recommendation because it included a probationary period, a form of discipline not available under the Georgia Rules of Professional Conduct and the Review Panel had not made any determination as to the effect of such a sanction on the propriety of the identical discipline as imposed by Tennessee. In the Matter of Maddux, S05Y1096 (10/11/05).
Decided February 5, 2007.
William P. Smith III, General Counsel State Bar, Gene Chapman, Assistant General Counsel State Bar, for State Bar of Georgia.
After a review of the record, the Court accepts the current Report and Recommendation from the Review Panel for the imposition of reciprocal punishment. Accordingly, Maddux’s license to practice law in this State is suspended for 30 days effective as of the date of this opinion.

Thirty-day suspension.


All the Justices concur.


 DR 1-102 states:
(A) A lawyer shall not: (1) Violate a Disciplinary Rule ... (3) Engage in illegal conduct involving moral turpitude. (4) Engage in conduct involving dishonesty, fraud, deceit, or misrepresentation. (5) Engage in conduct that is prejudicial to the administration of justice. (6) Engage in any other conduct that adversely reflects on his fitness to practice law.